Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2019/ 118940 filed in China on 11/15/2016. 
Acknowledgment is made of applicant’s claim for priority of application CN 201811376215.8 filed in China on 11/19/2019.
Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 12, 10, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao CN 103901684.
Claim 1: Cao discloses an array substrate, comprising: 
(Fig. 3) a base substrate 301 (TFT substrate) [0046], wherein the base substrate 301 is provided with a plurality of sub-pixel regions (304a/304b) [0047] arranged in multiple rows and columns on the base substrate 301; 
a plurality of data lines 303/303 [0047], wherein the plurality of data lines 303/303 are located on the base substrate 301, each of the plurality of data line 303 corresponds to at least one of any column of the sub-pixel regions (304a/304b), 
any row of the sub-pixel regions (304a/304b) comprise a plurality of sub-pixel region pairs (304a/304b), each of the plurality of sub-pixel region pairs comprises two adjacent sub-pixel regions (304a/304b), any two of the plurality of sub-pixel region pairs (304a/304b) comprise different sub-pixel regions (304a/304b), and two data lines 303/303 corresponding to the two sub-pixel regions (304a/304b) are located at different sides of the two sub-pixel regions (304a/304b) in a row direction; and 
a common electrode 305 (comb-shaped common electrode) and a plurality of pixel electrodes 306, which are located on the base substrate [0047].  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 12: Cao discloses a display panel, comprising: 
a color filter substrate, a liquid crystal layer and an array substrate [0005]
(Fig. 3) a base substrate 301 (TFT substrate) [0046], wherein the base substrate 301 is provided with a plurality of sub-pixel regions (304a/304b) [0047] arranged in multiple rows and columns on the base substrate 301; 
a plurality of data lines 303/303 [0047], wherein the plurality of data lines 303/303 are located on the base substrate 301, each of the plurality of data line 303 corresponds to at least one of any column of the sub-pixel regions (304a/304b), 
any row of the sub-pixel regions (304a/304b) comprise a plurality of sub-pixel region pairs (304a/304b), each of the plurality of sub-pixel region pairs comprises two adjacent sub-pixel regions (304a/304b), any two of the plurality of sub-pixel region pairs (304a/304b) comprise different sub-pixel regions (304a/304b), and two data lines 303/303 corresponding to the two sub-pixel regions (304a/304b) are located at different sides of the two sub-pixel regions (304a/304b) in a row direction; and 
a common electrode 305 (comb-shaped common electrode) and a plurality of pixel electrodes 306, which are located on the base substrate [0047]. 

Claims 10, 16: Cao discloses an array substrate, comprising: 
Claim 10: the plurality of comb-shaped sub-electrodes is made of a transparent conductive material (inherent)
Claim 16: a display device (LCD display device) [Abstract]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-4, 6, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao CN 103901684 in view of Li et al. EP 3702834.
Claims 2-4, 6, 7: Cao discloses as above
Li et al. teach 
Claim 2: (Fig. 2) [0024] the plurality of pixel electrodes are in one-to-one correspondence with the plurality of sub-pixel regions (several sub-pixel units 102 (102a/102b) arranged in an array, each sub-pixel unit 102a/102b corresponding to one pixel electrode 102, each row of sub-pixel units sharing a common electrode 101) [0032]; an orthographic projection of each of the plurality of pixel electrodes on the base substrate is located in a sub-pixel region corresponding to the pixel electrode; a minimum distance (distance between sub-pixel units 102b/102b) between two pixel electrodes 102 corresponding to the two sub-pixel regions 102 is greater than or equal to a first specified distance; and the first specified distance is a minimum distance by which the two pixel electrodes (distance between two pixel electrodes 102) do not affect each other.
Claim 3: (Fig. 2) the common electrode 101 [0024] comprises a plurality of comb-shaped sub-electrodes (101), the plurality of comb-shaped sub-electrodes (101) is in one-to-one 
Claim 4: (Fig. 4) each of the plurality of comb-shaped sub-electrodes (101) comprises a plurality of parallel strip-shaped structures, and the strip-shaped structures in the two comb-shaped sub-electrodes (101) corresponding to the two sub-pixel regions P form a first specified angle that is greater than 900 and smaller than 1800
Claim 6: (Fig. 2) an orthographic projection of any one of the plurality of comb-shaped sub-electrodes (101) on the base substrate overlaps a sub-pixel region P corresponding to the any one of the plurality of comb-shaped sub-electrodes 102 (102a/102b).
Claim 7: (Fig. 2) the two comb-shaped sub-electrodes (101/101) are electrically connected.
It would have been obvious to one of ordinary skill in the art to modify Cao's invention with Li’s structure in order to provide improved uniformity of resistance of common electrodes thereby improving the display quality, as taught by Li [Abstract].

Claim 11: Cao discloses as above
Li et al. teach 
(Fig. 2) [0024] the plurality of pixel electrodes are in one-to-one correspondence with the plurality of sub-pixel regions (several sub-pixel units 102 (102a/102b) arranged in an array, each sub-pixel unit 102a/102b corresponding to one pixel electrode 102, each row of sub-pixel units sharing a common electrode 101) [0032]; an orthographic projection of each of the plurality of pixel electrodes on the base substrate is located in a sub-pixel  102b/102b) between two pixel electrodes 102 corresponding to the two sub-pixel regions 102 is greater than or equal to a first specified distance; and the first specified distance is a minimum distance by which the two pixel electrodes (distance between two pixel electrodes 102) do not affect each other.
(Fig. 2) the common electrode 101 [0024] comprises a plurality of comb-shaped sub-electrodes (101), the plurality of comb-shaped sub-electrodes (101) is in one-to-one correspondence with the plurality of sub-pixel regions P, and orthographic projections of two comb-shaped sub-electrodes (101) corresponding to the two sub-pixel regions P on the base substrate overlap a region (dotted lines) between the two sub-pixel regions P-P.
(Fig. 4) each of the plurality of comb-shaped sub-electrodes (101) comprises a plurality of parallel strip-shaped structures, and the strip-shaped structures in the two comb-shaped sub-electrodes (101) corresponding to the two sub-pixel regions P form a first specified angle that is greater than 900 and smaller than 1800
(Fig. 2) the two comb-shaped sub-electrodes (101/101) are electrically connected;
(Fig. 2) an orthographic projection of any one of the plurality of comb-shaped sub-electrodes (101) on the base substrate overlaps a sub-pixel region P corresponding to the any one of the plurality of comb-shaped sub-electrodes 102 (102a/102b).
It would have been obvious to one of ordinary skill in the art to modify Cao's invention with Li’s structure in order to provide improved uniformity of resistance of common electrodes thereby improving the display quality, as taught by Li [Abstract].

Claim 15: Cao discloses as above

(Fig. 2) [0024] the plurality of pixel electrodes are in one-to-one correspondence with the plurality of sub-pixel regions (several sub-pixel units 102 (102a/102b) arranged in an array, each sub-pixel unit 102a/102b corresponding to one pixel electrode 102, each row of sub-pixel units sharing a common electrode 101) [0032]; an orthographic projection of each of the plurality of pixel electrodes on the base substrate is located in a sub-pixel region corresponding to the pixel electrode; a minimum distance (distance between sub-pixel units 102b/102b) between two pixel electrodes 102 corresponding to the two sub-pixel regions 102 is greater than or equal to a first specified distance; and the first specified distance is a minimum distance by which the two pixel electrodes (distance between two pixel electrodes 102) do not affect each other.
(Fig. 2) the common electrode 101 [0024] comprises a plurality of comb-shaped sub-electrodes (101), the plurality of comb-shaped sub-electrodes (101) is in one-to-one correspondence with the plurality of sub-pixel regions P, and orthographic projections of two comb-shaped sub-electrodes (101) corresponding to the two sub-pixel regions P on the base substrate overlap a region (dotted lines) between the two sub-pixel regions P-P.
(Fig. 4) each of the plurality of comb-shaped sub-electrodes (101) comprises a plurality of parallel strip-shaped structures, and the strip-shaped structures in the two comb-shaped sub-electrodes (101) corresponding to the two sub-pixel regions P form a first specified angle that is greater than 900 and smaller than 1800
(Fig. 2) an orthographic projection of any one of the plurality of comb-shaped sub-electrodes (101) on the base substrate overlaps a sub-pixel region P corresponding to the any one of the plurality of comb-shaped sub-electrodes 102 (102a/102b).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao CN 103901684, Li et al. EP 3702834 as applied to claim 3 above, and further in view of Park et al. US 2008/0151169.
Claim 5: Cao discloses
(Fig. 3) each of the plurality of comb-shaped sub-electrodes 305 [0047] comprises two strip-shaped structure sets 305 (left/right sides), each of the two strip-shaped structure sets comprises a plurality of parallel strip-shaped structures 305, and strip-shaped structures of the four strip-shaped structure sets 305 (left/right sides) in the two comb-shaped sub-electrodes 305 (left/right sides) corresponding to the two sub-pixel regions 306 are arranged opposite to each other
except
the two comb-shaped sub-electrodes of the common electrode are arranged in an x manner
however Park et al. teach
(Figs. 3, 4) the two comb-shaped sub-electrodes of the common electrodes are arranged in an x manner 121 (comb-shaped sub-electrodes 101, 111, 121 are formed in two different layers as shown in Fig. 4, sub-electrode 121 includes two opposite isosceles triangles on left and right sides) [0041-0042]
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao CN 103901684, Li et al. EP 3702834 as applied to claim 1 above, and further in view of Zhong et al. CN 101937155.
Claims 8, 9: Cao discloses as above
Zhong et al. teach 
Claim 8: (Fig. 4) [0033] in any row of the sub-pixel regions, a distance between the two data lines (D2/D3) that are located between any two adjacent sub-pixel regions is greater than or equal to a second specified distance, and the second specified distance (spacing between D2/D3) is a minimum distance by which the two data lines (D2/D3) do not affect each other.
Claim 9: (Fig. 4) a distance between the two pixel electrodes (202/202) at two sides of the two data lines (D2/D3) is greater than or equal to a third specified distance, the third specified distance is the sum of the second specified distance (spacing between D2/D3), widths of the two data lines (D2/D3) and two times of a fourth specified distance (s3), and the fourth specified distance is a minimum distance by which the pixel electrodes (202) on the base substrate do not affect the data lines (D2/D3) [0033].
It would have been obvious to one of ordinary skill in the art to modify Cao's invention with Zhong’s structure in order to provide improved contrast ratio, as taught by Zhong [Abstract]
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao CN 103901684, Li et al. EP 3702834 as applied to claim 1 above, and further in view of Wang et al. US 2019/0235333.
Claims 13, 14: Cao discloses as above
Li et al. teach 
 (Fig. 2) [0024] the plurality of pixel electrodes are in one-to-one correspondence with the plurality of sub-pixel regions (several sub-pixel units 102 (102a/102b) arranged in an array, each sub-pixel unit 102a/102b corresponding to one pixel electrode 102, each row of sub-pixel units sharing a common electrode 101) [0032]; an orthographic projection of each of the plurality of pixel electrodes on the base substrate is located in a sub-pixel region corresponding to the pixel electrode;
Wang et al. teach 
Claim 13: (Fig. 5) the color filter substrate 400 [0069] is provided with a first black matrix 600; and an orthographic projection of a region between the two pixel electrodes 210/220 [0055] corresponding to the two sub-pixel regions on the base substrate 100 is located in an orthographic projection of the first black matrix 600 on the base substrate 100 (black matrix 600 is arranged between the two color filter segments 500 with different colors; i.e., corresponding to two adjacent pixel electrode) [0069].
Claim 14: (Fig. 5) the color filter substrate 400 [0069] is provided with a second black matrix 600, and an orthographic projection of a region between the two pixel electrodes 210/10/10/220 at two sides of any one of the data lines (210/10/10/220) on the base substrate 100 is located in an orthographic projection of the second black matrix 600 on the base substrate 100 (the orthographic projection of the black matrix 600 is located within the orthographic projection of the space covering the two adjacent data lines 10/10) [0069]
It would have been obvious to one of ordinary skill in the art to modify Cao's invention with Wang’s structure in order to provide improved aperture ratio of the display device, as taught by Wang [0060].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871